DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 08/30/2022. In the applicant’s response, claims 1, 10-12 were amended. Accordingly, claims 1-12 are pending and being examined. Claims 1, 10-12 are independent form.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2017/0372201, hereinafter “Gupta”).

Regarding claim 1, Gupta discloses a method for learning the parameters of a convolutional neural network (CNN), for data classification (the method for training a deep neural network (DNN) with data of individuals who need to keep their private from each other; see para.4), the method comprising steps by a data processor of at least one server (“Bob and Alices each operates one or more computer”; see figs.1-2, and para.44 lines 22-30), of: 
(al) Learning, from a base of already-classified confidential learning data, the parameters of a first CNN (Alice may securely train Alice part, the first n layers (layers L0, L1,…Ln) of total N layers deep neural network (DNN), using her private data source,  one-by-one; see “Algorithm 1” and para.46-49; see fig.3), said first CNN comprising a plurality of layers (the DNN includes “fully connected, convolutional, probabilistic, and recurrent neural networks, autoencoders, restricted boltzmann machines, densenet, and residual networks”; see para.125);
 (a2) Learning, from a base of already classified public learning data (based on the public training data pair (X, label) received from Alice, see step 6 of Algorithm 1), the parameters of a second CNN, said second CNN comprising a last layer and other layers (Bob may train Bob part, the second N-n layers (Ln+1,…LN)  which follows to the first n layers; see “Algorithm 1” and para.46-49; see fig.3), 

Gupta does not explicitly disclose “said last layer of the second CNN being a fully-connected layer” as recited in the claim. However, Gupta implicitly discloses that. Gupta clearly teaches/suggests that, (1) wherein the Bob part of the DNN comprises two layers including an output layer, see paragraph [0010]; (2) wherein “the output layer of Alice's part of the DNN and the input layer of Bob's part of the DNN may be any type of layer, such as fully connected, convolutional, max pool, locally connected layer, temporal convolution, spatial convolution, volumetric convolution, fractional max pool, mean pool, or average pool”, see paragraph [0123]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that: the parameters of the all layers of Alice's part of the DNN are kept as same as that of the DNN trained by Alice but only the parameters of Bob’s a fully-connected layer are trained by Bob. In other words, Gupta teaches that Bob's part of the DNN is a two layer’s neural network, where the first/input layer is a fully connected as a last layer to be trained while the second layer merely functions an activation layer to perform an activation function for classification. Therefore, the claimed invention is obvious variation of the method in Gupta.

Regarding claim 2, Gupta discloses the method according to claim 1, wherein said data are personal data (see “medical” and “financial” data in para.33), in particular biometric data and particularly images of faces.

Regarding claim 3, Gupta discloses the method according to claim 1, wherein step (a1) is implemented for a plurality of bases of already-classified confidential learning data, to learn the parameters of a plurality of first CNNs (for “Multiple Alices”, such as Alicej, j=1,…M, wherein each Alicej, j=1,…M, may securely train the first n layers (layers L0, L1,…Ln) of total N layers deep neural network (DNN) using Alicej, private data source,  one-by-one; see “Algorithm 2” and figs.4A-4B, and para.57-63), step (a2) being implemented for each of the first CNNs using the same base of already-classified public learning data to learn the parameters of a plurality of second CNNs (based on the public training data pair (X, label) received from Alicej, see step 9 of Algorithm 2, Bob may train the second N-n layers (Ln+1,…LN)  which follows to the first n layers; see “Algorithm 2” and figs.4A-4B, and para.57-63).

Regarding claim 4, Gupta discloses the method according to claim 1, comprising a step (a3) of classifying data of a second base of as yet unclassified public data, by means of the second CNN or CNNs (the trained prototype DNNs was tested by serval datasets having various sizes and classes; see para.73, and Table 1; see also “an ensemble of DNNs” and the determination of the classification of the ensemble for testing data in para.18 lines 9-19).

Regarding claim 11, the claim is an inherent variation of of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

5.	Claims 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Papernot et al (“SEMI-SUPERVISED KNOWLEDGE TRANSFER FOR DEEP LEARNING FROM PRIVATE TRAINING DATA”, ICLR, 2017, hereinafter “Papernot”). 

Regarding claim 5, Gupta discloses the claimed invention except for “aggregating the classification results” as recited in the claim. However, in the same field of endeavor, Papernot teaches: aggregating the classification results after a training using n private datasets (see “Aggrege Teacher” if fig.1 and Sec. 2.1 “Aggregation”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Papernot into the teachings of Gupta by adding an aggrege teacher taught by Papernot into the DNNs taught by Gupta, to guarantee individual’s private (Papernot, see Abstract).

Regarding claim 6, the combination of Gupta and Papernot discloses the method according to claim 5, wherein step (a3) comprises adding noise to the classification results before aggregation (Papernot, see “random noise” in Eq(1) and Sec. 2.1 “Aggregation”).

Regarding claim 7, the combination of Gupta and Papernot discloses the method according to claim 4, comprising a step (a4) of learning, from the second base of public learning data now classified, the parameters of a third CNN comprising a last fully-connected layer (this feature is an obvious variation of Papernot since Papernot teaches training a “student model” using GANs, see fig.1 and Sec.2.1 “Training the student with GANs”).

Regarding claim 8, the combination of Gupta and Papernot discloses the method according to claim 7, wherein the third CNN has the same architecture as the second CNN or CNNs (this feature is an obvious variation of Papernot since Papernot teaches training a “student model” using GANs, see fig.1 and Sec.2.1 “Training the student with GANs”).

Regarding claim 9, the combination of Gupta and Papernot discloses the method according to claim 7, wherein step (a4) comprises deleting said last fully-connected layer of the third CNN (this feature is an obvious variation of Papernot since Papernot teaches that to train a student model would cause “the privacy loss” and the number of layers of the student model is “trade-off” between “the test accuracy” and “the privacy loss”; see Sec.2.2, para.1 and par.2, and Sec.4, par.2. In addition, Gupta also teaches/proves the relationship between the privacy and the “fully connected layer” of a NN; see [0053]-[0055] of Gupta).

Regarding claims 10, 12, each of them essentially is the combination of claims 1, 4, and 7, thus it is interpreted and rejected for the reasons set forth above in the rejections of claims 1, 4, and 7.

Response to Arguments
6.	Applicant’s arguments, with respects to claim 1, filed on 08/30/2022, have been fully considered but they are not persuasive. 
On page 6 of applicant’s response, applicant argues:

“In particular, Gupta does not teach any training of a second 2nd CNN corresponding to the first CNN complemented by an added fully-connected layer. 
With the invention, only the fully connected layer of the 2nd CNN is changed during the training performed in step a2, the other layers of the 2nd CNN corresponding to those of the 1st CNN are unchanged.”

The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. In the first instance, Gupta teaches that Bob part of the DNN comprises two layers including an output layer, see paragraph [0010]. In the second instance, Gupta teaches that “the output layer of Alice's part of the DNN and the input layer of Bob's part of the DNN may be any type of layer, such as fully connected, convolutional, max pool, locally connected layer, temporal convolution, spatial convolution, volumetric convolution, fractional max pool, mean pool, or average pool”, see paragraph [0123]. In other words, Gupta teaches that Bob's part of the DNN is a two layer’s neural network, where the first/input layer is a fully connected as a last layer to be trained while the second layer merely functions an activation layer to perform an activation function for classification. In the third instance, the parameters of the all layers of Alice's part of the DNN are kept as same as that of the DNN trained by Alice, but only the parameters of Bob’s a fully-connected layer are trained by Bob. Therefore, the claimed invention is obvious variation of the method in Gupta.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/8/2022